Citation Nr: 1829302	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  11-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to the polysubstance use disorder.

2.  Entitlement to service connection for residuals of multiple strokes.

3.  Entitlement to service connection for pelvic inflammatory disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.
8.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include polysubstance use disorder, depression, anxiety disorder, and posttraumatic stress disorder (PTSD), and to include as secondary to the service-connected bipolar disorder.

9.  Entitlement to compensation under 38 U.S.C. § 1151 for eye disabilities, to include postoperative exotropia of the eyes.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as a November 2011 rating decision of the VA RO in Roanoke, Virginia.  Jurisdiction currently resides at the Roanoke RO.

In March 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.
  
In July 2016, the Board granted service connection for bipolar disorder and then remanded the remaining claims on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

Following the most recent readjudication of this appeal by the AOJ in the May 2017 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived her right to have the AOJ initially consider this evidence in a statement dated in December 2017 (with clarification in a February 2018 Report of General Information).  38 C.F.R. §§ 20.800, 20.1304 (2017).

The issue of entitlement to service connection for hepatitis C, to include as secondary to the polysubstance use disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis related to the claimed residuals of multiple strokes.

2.  The Veteran does not have a current diagnosis of pelvic inflammatory disease.

3.  The Veteran's hypertension is not shown to be causally or etiologically related to her active military service, and is not shown to have manifested within one year from the date of her separation from the military.
4.  The Veteran's asthma is not shown to be causally or etiologically related to her active military service.

5.  The Veteran's right knee disorder did not manifest during her active military service, is not shown to be causally or etiologically related to her active military service, is not shown to have manifested within one year from the date of her separation from the military, and is not shown to be caused or aggravated by the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.

6.  The Veteran's left knee disorder did not manifest during her active military service, is not shown to be causally or etiologically related to her active military service, is not shown to have manifested within one year from the date of her separation from the military, and is not shown to be caused or aggravated by the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.

7.  The Veteran's polysubstance use disorder is secondary to her service-connected bipolar disorder.

8.  The Veteran has PTSD, and evidence corroborates her account of a stressor incident based on in-service domestic abuse.  The Veteran's PTSD is related to the in-service stressor. 

9.  The Veteran's current diagnoses of anxiety disorder and major depressive disorder are contemplated by her service-connected bipolar disorder.

10.  The Veteran does not have an additional current eye disability since the February 2011 and April 2011 eye surgeries by the VA Medical Center (VAMC) in Richmond, Virginia.



CONCLUSIONS OF LAW

1.  Service connection for residuals of multiple strokes is not established.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for pelvic inflammatory disease is not established.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for hypertension is not established.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for asthma is not established.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  Service connection for a right knee disorder, to include as secondary to the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis, is not established.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  Service connection for a left knee disorder, to include as secondary to the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis, is not established.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  Service connection for a polysubstance use disorder (claimed as an acquired psychiatric disorder), as secondary to the service-connected bipolar disorder, is established.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.310 (2017).

8.  Service connection for PTSD (claimed as an acquired psychiatric disorder) is established.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.304(f) (2017).

9.  The criteria for compensation under 38 U.S.C. § 1151 for eye disabilities, to include postoperative exotropia of the eyes, as a result of February 2011 and April 2011 eye surgeries at the VAMC in Richmond, Virginia, have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  General Regulations and Statutes 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection for certain chronic diseases, including brain hemorrhage, brain thrombosis, arthritis (i.e., degenerative joint disease), cardiovascular-renal disease (to include hypertension), and psychoses (but not PTSD), will be presumed to be service-connected if they manifest to a compensable degree within one year following the active military service.  

For the showing of a chronic disease in service, like arthritis, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Residuals of Multiple Strokes & Pelvic Inflammatory Disease

Regarding the threshold requirement of a current disability for service connection, the current medical evidence does not document that the Veteran has a current diagnosis related to her claimed residuals of multiple strokes or a current diagnosis of pelvic inflammatory disease.  Since filing her service connection claims in February 2009, the treatment records do not document current diagnoses.  

The Veteran was provided a VA central nervous system and neuromuscular diseases examination in November 2016, which determined that the Veteran did not have a current diagnosis of a central nervous system condition.  Following a physical examination of the Veteran and a review of her claims file, the VA examiner determined that the Veteran's medical record did not substantiate a diagnosis of stroke.  She was not followed by a neurologist.  The examiner noted the Veteran's treatment in April 2003 and September 2015 for arm weakness, but indicated that the physicians found the Veteran's symptoms were due to drug use and not a stroke.  

The Veteran was provided a VA gynecological examination in May 2017.  At the examination, the Veteran denied any current vaginal discharge, vaginal bleeding, lower abdominal pain, or pelvic discomfort.  She denied any current symptoms due to pelvic inflammatory disease.  The Veteran reported mild, intermittent lower pelvic pain with an unknown cause.  The Veteran denied any current treatment.  Following a physical examination of the Veteran and a review of her claims file, the VA examiner determined that there was no pathology present at the examination related to her claim of pelvic inflammatory disease.  

Service connection may not be granted without evidence of a current disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2017); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that subjective complaints of pain in and of themselves would not necessarily demonstrate the presence of a disability for the purposes of awarding service connection; however, where the evidence shows that the pain reaches the level of a functional impairment of earning capacity, a disability for VA compensation purposes exists, even if there is no underlying diagnosis.  See Saunders v. Wilkie, 886 F.3d 1356 (2018).  Here, the Board notes the Veteran's subjective complaints of intermittent pelvic pain at the VA examination.  However, the VA examiner found that the Veteran's gynecological condition did not impact her ability to work.  The examiner did not find any functional impact from the Veteran's pain, and the Veteran did not report any functional impairment.  The Veteran did not report any pain at the VA examination scheduled for her stroke symptoms.  Thus, the Board finds that the Veteran's subjective complaints of pain do not reach the level of a functional impairment of earning capacity to qualify as a current disability. 

The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, clinical diagnoses pertaining to residuals of multiple strokes and pelvic inflammatory disease have not been of record since the service connection claims were initially filed in February 2009.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for residuals of multiple strokes and pelvic inflammatory disease is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements in support of her claims.  However, residuals of multiple strokes and pelvic inflammatory disease are not readily amenable to mere lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 38 C.F.R. § 3.159(a)(1), (a)(2) (2017).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claims, and does not support her statements that she currently suffers from residuals of multiple strokes and pelvic inflammatory disease.
In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for residuals of multiple strokes and pelvic inflammatory disease, that doctrine does not apply.  38 U.S.C. § 5107(b).  The claims must be denied.

C.  Hypertension 

The Veteran meets the threshold requirement of a current disability.  Specifically, in a March 2017 VA treatment record, the Veteran was diagnosed with hypertension.

Turning to the Veteran's service, her service treatment records (STRs) do not document any pertinent treatment or diagnoses related to hypertension or its associated symptoms.  

Turning to the question of whether the Veteran's current disability is related to her service, there are no medical opinions of record.  A VA examination and medical opinion has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have hypertension or high blood pressure during service, and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  The treatment records do not provide any supporting evidence.  For all of these reasons, direct service connection is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology since her active military service.  The earliest pertinent post-service medical evidence associated with the claims file is dated from August 2003, almost twenty years after the Veteran's military separation in January 1983.  The STRs do not show that the Veteran developed chronic hypertension during her active military service, as the STRs do not document any pertinent complaints or treatment.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 2003, and the Veteran was separated from the active duty in 1983.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of her claim.  The Veteran is competent, even as a lay person, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during her active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran is competent to report that she was told she had high blood pressure during her active military service, she is not competent to link her current disability to her service, given the inherently medical nature of the question.  

In short, the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.

D.  Asthma

The Veteran meets the threshold requirement of a current disability.  Specifically, at the November 2016 VA examination, the Veteran was diagnosed with asthma.  

Turning to the Veteran's service, although the Veteran's STRs are absent complaints of or treatment for asthma specifically, she has competently and credibly testified as to experiencing difficulty breathing when training.  See the March 2016 Board hearing transcript, pages 22-23; see also Jandreau, 492 F.3d at 1372.  Additionally, an October 1981 STR documented that the Veteran felt "like she has to breathe too deep."  The Veteran was diagnosed with pregnancy and hysterical reaction.  There are no further pertinent complaints of or treatment for asthma or its associated symptoms.  Based on the foregoing, the Board finds that the second element of an in-service incurrence has been met.

The question now becomes whether the Veteran's current disability is related to her service.  In this regard, the Veteran was provided a VA examination in November 2016.  Following a physical examination of the Veteran and a review of her claims file, the VA examiner determined that it was less likely than not (less than 50 percent probability) that the Veteran's asthma was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the single noted incident of breathing difficulty during military service included a normal lung examination (no wheezing noted) and had a diagnosis of anxiety attack.  The examiner stated that if the Veteran had asthma during military service, it would be unlikely that she would have been able to perform unrestricted military duties or go without treatment.

The VA examiner clearly reviewed the Veteran's STRs and other evidence in the claims folder.  He provided a medical opinion that is supported by and consistent with the evidence of record.  There are no other medical opinions of record, and the treatment records do not provide any contrary evidence.  For these reasons, the Board finds the expert opinion to be of significant probative value; service connection is not found.

In reaching this decision, the Board has considered the Veteran's arguments in support of her claim.  The Veteran is competent, even as a lay person, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during her active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran is competent to report breathing problems during her active military service, she is not competent to link her current disability to her service, given the inherently medical nature of the question.  

Rather, the Board finds as competent and credible the opinions provided by the expert in the November 2016 VA medical opinion.  In short, the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.
E.  Knees

With respect to the Veteran's claim of entitlement to service connection for right and left knee disorders, the Veteran contends that these disorders are related to her service or alternatively her service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis. 

The Board will begin by addressing direct service connection. 

Here, the current medical evidence of record documents diagnoses of right and left knee arthritis.  See, e.g., a VA treatment record dated September 2008.  

The Veteran's STRS are absent complaints of or treatment for a knee disorder.

Turning to the question of whether the Veteran's current disability is related to her service, there are no medical opinions of record.  A VA examination and medical opinion on the theory of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have knee problems during service, and does not reflect competent evidence showing even an attempted nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection on a direct theory of entitlement is not warranted.

The Veteran's claims also cannot be granted based on continuity of symptomatology since her active military service.  The earliest pertinent post-service medical evidence associated with the claims file is dated from March 2008, over twenty-five years after the Veteran's military separation in January 1983.  The STRs do not show that the Veteran developed a chronic bilateral knee disorder during her active military service.  The STRs do not document any pertinent complaints or treatment.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the knees.  As stated above, the earliest post-service medical treatment records are dated from 2008, and the Veteran was separated from the active duty in 1983.  No diagnosis of arthritis of the knees was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address the theory of secondary service connection.

As stated above, the Veteran meets the threshold requirement of a current disability

The Veteran is currently service-connected for osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.  
 
The only nexus opinion of record on the issue of secondary service connection is negative.  The Veteran was provided a VA examination in November 2016.  Following a physical examination of the Veteran and a review of her claims file, the VA examiner determined that it was less likely than not (less than 50 percent probability) that the bilateral knee disorder was proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The examiner reasoned that there was no plausible mechanism to explain how the osteoarthritis of the knees would be caused by a back condition.  The examiner also found that there was no plausible mechanism to explain how the Veteran's back condition would aggravate beyond the natural progression her osteoarthritis of the knees.  The examiner reasoned that if anything, by limiting her ambulation, one could expect that her back condition might decelerate the progression of her knee osteoarthritis.  

The VA examiner clearly reviewed the Veteran's STRs and other evidence in the claims folder.  He provided medical opinions that are supported by and consistent with the evidence of record.  There are no other medical opinions of record, and the treatment records do not provide any contrary evidence.  For these reasons, the Board finds the expert opinion to be of significant probative value; service connection is not found.

In reaching this decision, the Board has considered the Veteran's arguments in support of her claims.  The Veteran is competent, even as a lay person, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during her active military service.  See Washington, 19 Vet. App. at 368.  Although the Veteran is competent to report that she injured her knees during her active military service, she is not competent to link her current disability to her service or to her service-connected disability, given the inherently medical nature of the questions.  

Rather, the Board finds as competent and credible the opinions provided by the expert in the November 2016 VA medical opinion.  In short, the preponderance of the evidence is against the Veteran's claims; therefore, the benefit of the doubt provision does not apply.

F.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder other than bipolar disorder, to include polysubstance use disorder, depression, anxiety disorder, and PTSD, and to include as secondary to the service-connected bipolar disorder.

At the October 2016 VA psychiatric examination, the Veteran was diagnosed with polysubstance use disorder.

In this regard, for claims filed after October 31, 1990, as is the case here, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C. §§ 105, 1131 (2012); 38 C.F.R. § 3.301(a) (2017); VAOPGCPREC 2-98.  However, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen, supra.

The October 2016 VA examiner, following a physical examination of the Veteran and a review of her claims file, determined that it was more likely than not that the Veteran's substance use disorder was secondary to her mood (bipolar) problems.  The examiner reasoned that while there was evidence of abuse in the Veteran's childhood, it was common for individuals to cope with those (as seen by her Honorable discharge) but have problems when further traumas occur.  There are no other medical opinions of record regarding the Veteran's polysubstance use disorder and her service-connected bipolar disorder.

On the basis of this opinion, the Board finds that the Veteran's polysubstance use disorder is proximately due to her service-connected bipolar disorder, and consequently service connection for such disorder is warranted.

The Veteran also seeks service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017) (i.e., in accordance with DSM-V; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred).  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The Veteran was diagnosed with PTSD under the DSM-IV by an August 2013 VA psychiatrist and under the DSM-V by an April 2017 VA psychiatrist.  The Board notes that at the recent VA psychiatric examination in October 2016, the VA examiner found that Veteran had some symptoms of PTSD, but did not currently meet the diagnostic criteria.  However, the examiner stated that he suspected that the Veteran probably did meet the diagnostic criteria in the past.  The Board finds that the Veteran has met the threshold requirement of a current PTSD diagnosis under the DSM-V.

The Board also finds that there is sufficient evidence to corroborate the Veteran's account of a stressor incident based on in-service personal assault.  In her April 2015 Substantive Appeal (on VA Form 9), the Veteran argued that her PTSD was related to her service, to include as due to being physically and mentally abused by her husband during this period.  The Board observes that the Veteran's STRs are absent complaints of or treatment for domestic abuse.  However, the Board notes that the Veteran is competent to attest to experiencing such incidents during service.  See Jandreau, 492 F.3d at 1372.  Therefore, the Veteran as a lay person is competent to report the circumstances of these incidents.  The Board also finds her credible with regard to her domestic abuse.  Notably, STRs dated in April 1980 and October 1981 document treatment for depression.  Based on the foregoing, the Board finds that there is evidence of an in-service personal assault.  

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  The Veteran's August 2013 VA diagnosis was based on her sexual abuse with no further information provided.  At the October 2016 VA psychiatric examination, the VA examiner examined the Veteran and reviewed her claims file.  The examiner diagnosed the Veteran with bipolar disorder, but opined that it was common for people who experience trauma to develop PTSD, a mood disorder, or both.  The examiner stated that the Veteran's husband was abusive at the time they were both in the service.  The Veteran had at least two dates in which her STRs showed that she had anxiety and depression.  Thus, the Board finds that the requirement of a link has been met.

Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.

Finally, the Veteran was diagnosed with an anxiety disorder under the DSM-V by a VA psychiatrist in April 2017.  The Veteran was also diagnosed with major depressive disorder by a VA psychologist in September 2010.  However, at the May 2010 and October 2016 VA psychiatric examinations, the VA examiners found that the Veteran's bipolar disorder was manifested by symptoms of anxiety and depression.  The Board finds that the current diagnoses of anxiety disorder and major depressive disorder are contemplated by the Veteran's service-connected bipolar disorder.  No further discussion of these diagnoses is warranted.

In summary, service connection for an acquired psychiatric disorder other than bipolar disorder, currently diagnosed as polysubstance use disorder and PTSD, is granted.

II.  1151 Claim

With regard to the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for eye disabilities, to include postoperative exotropia of the eyes, the Veteran contends that surgeries that she had on her eyes in 2011 at a VA facility were performed in a negligent manner and caused additional eye problems.  The Veteran alleges that following the lateral rectus recession of both eyes in February 2011 and the lateral and medial rectus recession in April 2011 by the Richmond, Virginia, VAMC, her eye disabilities became worse.  She does not assert that she developed new disabilities following the surgeries, just that her current disabilities became worse.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

A review of the record reveals that in October 2010, the Veteran was treated at the VAMC in Richmond, Virginia, for drifting of her left eye, which caused pain in the eye.  A December 2010 treatment record documents her complaints of a history of exotropia.  After examination of the Veteran, the treating VA physician assessed the Veteran with ocular misalignment.  In February 2011, the Veteran underwent a lateral rectus recession of both eyes at the Richmond VAMC.  The Veteran's January 2011 informed consent for the February 2011 surgery has been associated with the claims file.  In April 2011, a VA ophthalmologist reported that an additional lateral rectus recession and medial rectus recession of the left eye was necessary.  The Veteran subsequently underwent these procedures, and postoperative diagnosis of exotropia was noted.  The Veteran's March 2011 informed consent for the April 2011 surgery has been associated with the claims file.  Shortly thereafter, in April 2011, the Veteran filed her current claim.  A May 2011 follow-up treatment record noted the Veteran's report that her double vision decreased, but she continued to have pressure in her left eye and dry eye symptoms.  A February 2014 VA treatment record noted the Veteran's report that her vision was not as clear as it used to be, and she was assessed with glaucoma suspect, presbyopia, "dry eyes?," and early cataracts.  

The threshold question for the Board is whether the Veteran has an additional disability of the eyes since her February 2011 and April 2011 eye surgeries by the VAMC in Richmond, Virginia.  In this regard, since filing her claim in April 2011, the Veteran was afforded a VA eye examination in October 2016.  The VA examiner reviewed the claims file and examined the Veteran.  The examiner determined that the Veteran did not suffer additional worsening of her eyes, including exotropia, cataracts, glaucoma, and dry eye symptoms as a result of the February 2011 and April 2011 Richmond, Virginia, VAMC surgeries.  The examiner reasoned that the Veteran's condition of cataracts had not significantly changed since the level found before her lateral rectus recession in 2011; therefore, there was no additional disability.  The Veteran did not have a diagnosis of glaucoma.  She had been previously evaluated for glaucoma, but it was determined that she did not have this condition.  The examiner opined that the Veteran's condition of dry eye symptoms was not related to the lateral rectus recession performed in 2011.  Dry eye disease is defined as a multifactorial disease of the tears and ocular surface that results in symptoms of discomfort, visual disturbance, and tear film instability, with potential damage to the ocular surface.  It is accompanied by increased osmolarity of the tear film and inflammation of the ocular surface.  Peer reviewed medical literature does not provide support for the concept that strabismus/muscle surgery causes or worsens dry eye symptoms.  The Veteran has been treated appropriately with artificial tears and lid hygiene for her dry eye symptoms.  The examiner determined that the Veteran's condition of extropia resolved after the lateral rectus recession in 2011.  The purpose of the lateral rectus recession was to correct ocular misalignment, such as extropia.

The claims file does not contain any additional medical opinions.  Based on the October 2016 expert medical opinion, the Board finds that the Veteran does not have an additional disability of the eyes since the February 2011 and April 2011 eye surgeries by the VAMC in Richmond, Virginia.  Therefore, the Veteran has not met the initial requirement for a 38 U.S.C. § 1151 claim, and her claim must be denied.  

In reaching this decision, the Board has considered the Veteran's arguments in support of her assertions that her current eye disabilities were worsened by the 2011 VA eye surgeries.  However, the resolution of an issue that involves medical knowledge, such as aggravation and diagnosis of a disorder, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim by describing the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, eye disabilities require specialized training for a determination as to diagnosis, and are therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  While the Board is sympathetic to the Veteran's contentions, in the final analysis, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for eye disabilities, to include postoperative exotropia of the eyes, is not warranted.


ORDER

The claim of entitlement to service connection for residuals of multiple strokes is denied.

The claim of entitlement to service connection for pelvic inflammatory disease is denied.

The claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for asthma is denied.

The claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis, is denied.

The claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis, is denied.

The claim of entitlement to service connection for a polysubstance use disorder, as secondary to the service-connected bipolar disorder, is granted.

The claim of entitlement to service connection for PTSD is granted.

The claim of entitlement to compensation under 38 U.S.C. § 1151 for eye disabilities, to include postoperative exotropia of the eyes, is denied.


REMAND

Regarding the hepatitis C claim, a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Upon remand, the Veteran was afforded a VA examination and medical opinion in November 2016.  The November 2016 VA examiner determined that the Veteran did not have a current diagnosis of hepatitis C and provided a negative medical nexus opinion based on this fact.  However, in May 2016, June 2016, and July 2016 VA treatment records dated during the course of the appeal period, the Veteran was diagnosed with chronic hepatitis C.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of her appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).  Additionally, since the November 2016 VA examination, the Veteran has been awarded service connection for polysubstance use disorder.  The November 2016 VA examiner found that the Veteran's chief risk factor for hepatitis C was a long history of polysubstance abuse. 
Based on the evidence showing a current diagnosis and a suggestion of a link between the current diagnosis and the service-connected disability, a VA addendum opinion addressing secondary service connection is also needed upon remand.  38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original November 2016 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of her hepatitis C, which was diagnosed in VA treatment records dated in May, June and July 2016 (during the appeal period).

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide the following medical opinions:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hepatitis C (which was currently diagnosed for portions of the appeal period) is related to her service?

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hepatitis C (which was currently diagnosed for portions of the appeal period) is proximately due to or caused by her service-connected polysubstance use disorder?

(c)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hepatitis C (which was currently diagnosed for portions of the appeal period) has been aggravated by her service-connected polysubstance use disorder?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  In particular, the examiner should consider the Veteran was married during service and that her husband had multiple sexual partners during this period.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a SSOC and afford them the requisite opportunity to respond before returning the case to the board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


